Order entered August 20, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00620-CV

                IN THE INTEREST OF T.H.M. AND C.A.M., CHILDREN

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-53138-2012

                                           ORDER
       We GRANT appellant’s August 18, 2015 third motion for an extension of time to file a

brief. Appellant shall file a brief by AUGUST 31, 2015. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE